Order entered December 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00870-CV

 BLACKSTONE MEDICAL, INC. D/B/A ORTHOFIX SPINAL IMPLANTS, Appellant

                                               V.

                          PHOENIX SURGICALS, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00902-D

                                           ORDER
       We GRANT appellee’s December 2, 2013 unopposed second motion for an extension of

the appellate deadlines. Appellee/cross-appellant shall file its brief on or before December 23,

2013. Appellant/cross-appellee shall file its reply brief on or before Monday, February 10, 2014.

We caution the parties that no further extension of time will be granted absent extraordinary

circumstances.




                                                     /s/   ADA BROWN
                                                           JUSTICE